Eustis, J.,

delivered the opinion of the court.
The plaintiff, tutor of the minors Soey, filed an opposition to the account rendered by the defendant in the Court of Probates, and on the trial of the opposition, no evidence having been offered by him in support of the charges made by him against the succession, the opposition was sustained, and judgment was rendered for the balance of funds in his hands. From this judgment, after an unsuccessful motion for a new trial, the defendant has appealed.
We have examined the grounds on which a new trial was asked. The judge, acting on the application, exercised his discretionary power, and, on referring to his reasons for refusing it, we are satisfied that he acted correctly.
The judgment is therefore affirmed, with costs.